Citation Nr: 0933639	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot/left great toe injury.

2.  Entitlement to a compensable rating for residuals of a 
right calcaneus fracture. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2009, the Board remanded these matters to the RO to 
schedule videoconference Board hearing.  The Veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The issue of entitlement to a compensable rating for 
residuals of a right calcaneus fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A March 2000 Board decision denied the Veteran's claim of 
entitlement to service connection for residuals of left foot 
and left great toe injuries.  

2.  Evidence associated with the claims file subsequent to 
the March 2000 Board decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
residuals of a left foot/left toe injury.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a left foot/left toe 
injury is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Regarding claims to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

A May 2007 VCAA notice letter provided to the Veteran 
included the criteria for reopening the previously denied 
claim of entitlement to service connection for residuals of a 
left foot or left great toe injury, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  The Veteran was 
informed specifically of what evidence he was required to 
provide to reopen the claim and establish service connection 
for residuals of a left foot or left great toe injury.  This 
letter also notified the veteran of his and VA's respective 
duties for obtaining evidence.  Therefore, the Board finds 
that the requirements of VCAA regarding the duty to notify 
have been met and that VA has no further notification duty 
prior to Board adjudication.

In the case of a claim to reopen a previously denied issue, 
the VCAA provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 
5103A(f).  However, VA still has a duty to assist the Veteran 
in obtaining records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the Veteran's service medical records 
and relevant VA treatment records have been associated with 
the claims file.  The Veteran was asked to notify VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could assist in obtaining that 
evidence.  The Veteran did not advise VA of any outstanding 
evidence.  The claims file also contains the Veteran's 
statements in support of his claim and a transcript of his 
testimony before the Board in August 2009.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  

The Board notes that the Veteran was not provided with a VA 
examination for his claim to reopen entitlement to service 
connection for residuals of the left foot or left big toe 
injury.  VA is not required to provide such an examination 
for a claim to reopen a finally decided decision.  38 C.F.R. 
3.159(c).  The Veteran was provided a VA examination for his 
increased rating claim for residuals of a right calcaneus 
fracture.  As part of the examination, the examiner was 
confused over what foot was service-connected for a calcaneus 
fracture and therefore, he examined both feet.  Based on the 
circumstances surrounding that examination, the Board has 
determined that VA did not undertake efforts to provide an 
examination for the Veteran's service connection claim for 
left foot or left great toe.  Therefore, the issue of 
adequacy of the May 2007 VA examination is not relevant to 
the claim to reopen on appeal.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. 


II.  New and Material Evidence 

A March 2000 Board decision denied the Veteran's claim of 
entitlement to service connection for residuals of left foot 
and left great toe injuries on the basis that the evidence 
did not show continuity of symptomatology, a present 
disability or a nexus between indicated symptoms and the 
Veteran's active service.  The relevant evidence of record at 
the time of the March 2000 Board decision consisted of 
service medical records, VA treatment records from October 
1997 to June 1998 and the Veteran's statements in support of 
his claim.  The March 2000 Board decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7104; 39 C.F.R. § 
20.1100.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In March 2007, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for residuals of a 
left foot injury.  Evidence of record associated with the 
claims file since the March 2000 Board decision includes VA 
treatment records, private treatment records, statements by 
the Veteran and a transcript of the August 2009 
videoconference hearing before the Board.  The Veteran's 
statements in support of his claim and his testimony at the 
August 2008 Board hearing, including assertions of continuity 
of symptomatology since the left toe injury in military 
service, are cumulative and redundant of prior statements 
that were considered in the May 2000 Board decision.  
Therefore, the statements and testimony provided by the 
Veteran is not considered new evidence.  The VA treatment 
records dated in 2007 document a diagnosis of plantar 
fibrosis.  An April 2007 x-ray of the left foot revealed a 
bone spur on the left calcaneum and a small linear metallic 
foreign body seen in the soft tissue of the plantar aspect of 
the left foot.  This medical evidence is considered new, as 
it was not of record at the time of the March 2000 Board 
decision.  However, the Board finds that the private 
treatment records and the VA treatment records received after 
the May 2000 Board decision are not material as it does not 
provide evidence of a current left toe disability, evidence 
of continuity of symptomatology since the left toe injury in 
service or a medical opinion relating the Veteran's current 
left foot symptoms to the left toe injury in service.

As the additional evidence received after the March 2000 
Board decision does not raise a reasonable possibility of 
substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for residuals of a 
left foot/left great toe injury.  The benefit of the doubt 
doctrine is not for application, because new and material 
evidence to reopen the finally disallowed claim has not been 
submitted.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for residuals of a left foot/left great toe injury 
is denied.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim.

The Veteran was provided with a VA examination for his right 
foot in May 2007.  It appears that the examiner was confused 
over what foot needed to be evaluated.  The examiner 
documented that the Veteran stated that it was his left foot 
that sustained the fracture and not the right foot.  The 
Veteran noted in his September 2007 notice of disagreement 
that the examiner was mixed-up about which foot was fractured 
in service and he was unclear on what foot to examine.  The 
Veteran explained that it was his right foot that was 
fractured in service.  Although the examiner evaluated both 
of the Veteran's feet, it was based on the assumption that 
the Veteran's left foot was fractured in service.  VA 
regulations provide that where a "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Furthermore, if an 
examination report does not contain sufficient detail, a 
remand is required for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.  See Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Based on the 
foregoing, the Board finds that the Veteran should be 
provided with another VA examination of the service-connected 
residuals of a right calcaneus fracture.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA orthopedic examination to 
determine the nature and current level 
of severity of his service-connected 
residuals of a right calcaneus 
fracture.  All indicated tests and 
studies should be accomplished and the 
examiner should provide a complete 
rationale for all opinions expressed.  
The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination. 

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a compensable 
rating for right calcaneus fracture 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


